            Case 5:20-cv-01159-FB Document 13 Filed 11/19/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

HOANG BAO NGUYEN,                                §
A# 023 731 932,                                  §
                                                 §
            Petitioner,                          §
                                                 §
vs.                                              §
                                                 §
WILLIAM BARR, U.S. Attorney General;             §     CIVIL ACTION NO. SA-20-CV-1159-FB
CHAD WOLF, Secretary of the Department           §
of Homeland Security; DEBORAH ACHIM,             §
U.S. Field Office Director for ICE; and RAY      §
CASTRO, Warden of South Texas Detention          §
Facility,                                        §
                                                 §
            Respondents.                         §
                                                 §

                                              ORDER

        On October 26, 2020, Petitioner’s 28 U.S.C. § 2241 Habeas Corpus Petition was dismissed

 without prejudice for failure to prosecute. (ECF No. 9). On November 16, 2020, Petitioner filed a

 change of address, stating he is currently being detained at the Bexar County Detention Center. (ECF

 No. 12).

        Petitioner originally complained he was being unlawfully detained by Respondents; however,

 the Respondents no longer have Petitioner in their custody. To the extent Petitioner seeks to

 challenge his current detention in Bexar County, he must submit a new 28 U.S.C. § 2241 Habeas

 Corpus Petition.

        Accordingly, the Clerk of Court is directed to send Petitioner a 28 U.S.C. § 2241 Habeas

 Corpus Petition form.

        It is so ORDERED.

        SIGNED this 19th day of November, 2020.


                                      _________________________________________________
                                      FRED BIERY
                                      UNITED STATES DISTRICT JUDGE
